DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – drawn to an embodiment where an electrically conductive layer is provided on a side of the diamond wafer which is electrically bonded to the carrier wafer (see Fig. 2 and claims 4-5)

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, the special technical feature of Species A is the electrically conductive layer provided on a side of the diamond wafer which is electrically bonded to the carrier wafer, whereas the special technical feature of Species B is the first side of a diamond wafer being in direct contact with the carrier substrate. 
Additionally, Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of placing a diamond wafer on a carrier substrate, and applying and removing a voltage to leave the diamond wafer bonded to the carrier substrate via residual electrostatic force, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Welkowsky, Ono, and Tanabe as outlined in the rejections below.
Claims 1-17 were originally presented, of which Claims 4-5 and 16-17 were drawn to Species A and the remainder were generic (claims 11-17 stand withdrawn). Claims 18-20 were subsequently introduced in generic form, however were amended on 6/22/2021 to be limited to the subject matter of Species B. Since applicant has received an action on the merits for the originally presented invention (Species A, claims 4-5), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “leaving the diamond wafer electrostatically bonded to the carrier substrate via residual electrostatic force only” does not appear to have adequate support in the originally filed disclosure. Specifically, while electrostatic bonding is disclosed, there is no explicit disclosure of a complete lack of any additional forces, and therefore “electrostatic force only” does not have support. It is noted that “only” precludes any and all additional forces from being present. For example, it precludes gravitational force as would be understood to be present in any situation where the bottom layer is placed on a surface and gravitational force assists in keeping the top layer attached to the bottom layer. As another example, it also precludes any amount of interaction between atoms at 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “leaving the diamond wafer electrostatically bonded to the carrier substrate via residual electrostatic force only” is unclear as to what is required by the claim. Specifically, “electrostatic force only” would be understood to preclude any and all additional forces from being present, and it is unclear how this would be possible.  
Additionally “electrostatically bonded” (i.e. electrostatic bonding) is understood in the art to be synonymous with anodically bonded (i.e. anodic boding) (see cited references in conclusion section of this Office action), however the claim would appear to preclude—and applicant has argued that claim precludes—chemical bonding which is known to be present in anodic bonding. Therefore, it is unclear what is required by the claimed limitation “electrostatically bonded.”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “electrostatically bonded” is therefore indefinite because the specification does not clearly redefine the term.
For examination purposes, the claim has been interpreted to require the bonding to comprise electrostatic force.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Welkowsky et al. (US 5,160,560; herein “Welkowsky”) in view of Ono et al. (Pattern Transfer of Self Oriented Structure with Diamond Mold, 2003; herein “Ono”) and Tanabe et al. (US 6,051,063; herein “Tanabe”).
Regarding claim 1, Welkowsky discloses In Figs. 1-2 a method of bonding a wafer to a carrier substrate, the method comprising:
placing a wafer (12, see col. 5 line 32) on a carrier substrate (16, see col. 5 line 37);
applying a voltage (see col. 6 line 63 through col. 7 line 9) to the carrier substrate (via conductor 24) which induces an electrostatic force which bonds the wafer to the carrier substrate (see col. 5 lines 25-26); and
removing the voltage applied (see col. 7 lines 8-9) to the carrier substrate leaving the wafer electrostatically bonded to the carrier substrate via residual electrostatic force only.
Welkowsky does not explicitly disclose a method of bonding a diamond wafer to a carrier substrate, the method comprising:
the diamond wafer having a diameter of at least 50 mm and a thickness in a range of 50 μm to 200 μm.
In the same field of endeavor, Ono teaches in Fig. 1 and related text a method of electrostatically bonding a diamond wafer to a carrier substrate (see section 2.2), the method comprising:
leaving the diamond wafer (“diamond,” see Fig. 1 and pg. 3867, col. 2, para. 3) electrostatically bonded to the carrier substrate (“silicon,” see Fig. 1) via residual electrostatic force only (anodic bonding, see Fig. 1 and pg. 3867, col. 2, para. 3).

the diamond wafer having a diameter of at least 50 mm (1-5 in., 25.4-127mm, which overlaps the claimed range, see diameters in Table 1; note that the diamond film is grown to the same diameter as the substrate, as shown in Fig. 4) and a thickness in a range of 50 μm to 200 μm (5-100 μm, which overlaps the claimed range, see film thickness in Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Welkowsky by having the method as a method of bonding a diamond wafer to a carrier substrate, as taught by Ono, and the diamond wafer having diameter of at least 50 mm and a thickness in a range of 50 μm to 200 μm, as taught by Tanabe, in order to employ a wafer with a low thermal expansion coefficient and a high hardness (see Ono pg. 3867 col. 1 para. 3) and in order to use diamond wafers of practical scale for semiconductor devices (see Tanabe col. 1 lines 22-31).
Note that the ranges disclosed by Tanabe overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill before the effective filing date of the claimed invention would have recognized the diameter and thickness of the wafer to be result effective variables affecting the processing which can be done on the wafer.  Thus, it would have been obvious to modify the method of Welkowsky to have the diameter and thickness within the claimed ranges in order to allow for practical semiconductor device manufacture (see Tanabe col. 1 lines 22-31), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Lastly, note that it is the position of the Office that, because the combined method shows all of the limitations of the claimed method, the resulting bonded structure will therefore have the same properties as claimed (i.e. “the diamond wafer electrostatically bonded to the carrier substrate via residual electrostatic force only”). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case the combined method shows placing the claimed diamond wafer and carrier substrate in contact, applying a voltage, and removing the voltage, and therefore it is the position of the Office that the resulting bond is of the same nature as the claimed bond.	
Regarding claim 2, the combined method shows the diamond wafer (Ono: “diamond,” see Fig. 1) is selected from the group consisting of:
a plain free-standing diamond wafer; 
a coated diamond wafer (coated with Al, see Fig. 1 and pg. (coated with Al, see Fig. 1 and pg. 867 col. 2 para. 3); and 
a semiconductor-on-diamond wafer.
Regarding claim 3, the combined device shows 
polycrystalline CVD diamond material; 
polycrystalline HPHT diamond material; 

single crystal HPHT diamond material; and 
natural single crystal diamond material (Ono: crystalline CVD, see section 2.1, thus either polycrystalline or single crystal).
Regarding claims 4 and 5, the combined device shows 
wherein an electrically conductive layer (Al, see Fig. 1 and pg. 3868 col. 1 para. 3) is provided on a side of the diamond wafer which is bonded to the carrier substrate;
wherein the electrically conductive layer is selected from the group consisting of:
a metal layer (Al);
a graphite layer; or
a hydrogen terminated diamond surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Welkowsky by having a metal layer provided on a side of the diamond wafer which is bonded to the carrier substrate, as taught by Ono, in order to improve adhesion by employing an aluminum as an intermediate adhesive layer (see Ono pg. 3868 para. 3) 
Regarding claim 8, the combined method shows wherein the diamond wafer (Tanabe: “diamond film”) has a diameter of at least 75 mm (1-5 in., 25.4-127mm, which overlaps the claimed range, see diameters in Table 1; note that the diamond film is grown to the same diameter as the substrate, as shown in Fig. 4).
Regarding claim 9, the combined method shows wherein the diamond wafer has a thickness variation of no more than 40 µm (max roughness 0.5-30μm, see Table 5).
Regarding claim 10, the combined method shows that the diamond wafer (Welkowsky: 26) is bowed prior to electrostatic bonding (see Fig. 2a and related text) and the electrostatic bonding pulls 
Additionally, note that the range disclosed by Tanabe overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill before the effective filing date of the claimed invention would have recognized bowing of the wafer to be a result effective variable affecting the processing which can be done on the wafer.  Thus, it would have been obvious to modify the method of Welkowsky to have the diameter within the claimed range in order to allow for practical semiconductor device manufacture (see Tanabe col. 1 lines 22-31), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but are not persuasive. 
Applicant argues (page 6-8) that the combination of Welkowsky, Ono and Tanabe does not teach or suggest “leaving the diamond wafer electrostatically bonded to the carrier substrate via 
In response, the examiner disagrees. First, as outlined in the 112 rejections above, applicant’s disclosure does not appear to provide support for the limitations which correspond to applicant’s assertion that the invention does not result in a combination electrostatic and chemical bonding. Additionally, the limitations are unclear as to how such a bond would be possible without any amount of additional forces, particularly in light of “electrostatic bonding” and “anodic bonding” being recognized as synonymous in the art (see cited references below for support). As such, the claims have been interpreted to require a bond comprising electrostatic force and the combination of Welkowsky, Ono and Tanabe teaches such a bond.
Additionally, while applicant asserts claim 1 “does not require elevated temperature,” it is respectfully noted that the claim does not require a lack of elevated temperature. Therefore, the process of Ono being performed at a temperature of 500°C does not compromise the fact that the combination teaches claimed invention. Further, applicant’s disclosure makes no mention of the method being performed at a low temperature, as applicant implies is the case. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are cited for showing electrostatic bonding and anodic bonding are understood as synonyms in the art:
Dziuban (4.4 Anodic {Electrostatic} Bonding. in Bonding in microsystem technology, 2006) (previously cited and provided) (see pg. 164, para. 5).
Matsunami et al (US 2015/0001650) (see [0058])

Chitnis (US 2007/0284602) (see [0036])
Thallner (US 2005/0181579) (see [0007])
Hoffmann et al. (US 2005/0110088) (see [0102])
Harpster et al. (US 2004/0029336) (see [0017]-[0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/2/2021